138 Nev., Advance Opinion   77
                          IN THE SUPREME COURT OF THE STATE OF NEVADA


                   FREEMAN EXPOSITIONS, LLC,                              No. 83172
                   Petitioner,
                   vs.
                   THE EIGHTH JUDICIAL DISTRICT
                   COURT OF THE STATE OF NEVADA,
                                                                              FIL
                   IN AND FOR THE COUNTY OF
                   CLARK; AND THE HONORABLE
                   VERONICA BARISICH, DISTRICT
                   JUDGE,
                   Respondents,
                     and
                   JAMES ROUSHKOLB,
                   Real Party in Interest.



                               Original petition for a writ of mandamus challenging a district
                   court order denying in part a motion to dismiss.
                               Petition granted in part and denied in part.

                   Jackson Lewis P.C. and Lynne K. McChrystal and Paul T. Trimmer, Las
                   Vegas,
                   for Petitioner.

                   Gabroy Law Offices and Christian J. Gabroy, Henderson,
                   for Real Party in Interest.

                   Claggett & Sykes Law Firm and Micah S. Echols, Joseph N. Mott, and Scott
                   E. Lundy, Las Vegas,
                   for Amicus Curiae Nevada Justice Association.




SUPREME COURT
      OF
    NEVADA


(0) 1947A .41E1P
                                                                               /2-3774fD
                   BEFORE THE SUPREME COURT, EN BANC 1


                                                   OPINION

                   By the Court, STIGLICH, J.:
                               Pursuant to the Nevada Constitution, the Legislature has
                   enacted laws permitting the use of cannabis to treat certain medical
                   conditions by qualifying patients. Nev. Const. art. 4, § 38; NRS Chapter
                   678C. The Legislature has additionally provided that employers "must
                   attempt to make reasonable accommodations for the medical needs or
                   employees who use medical cannabis outside of the workplace while
                   possessing a valid registry identification card, unless certain exceptions
                   apply. NRS 678C.850(3).
                               As a matter of first impression, we are tasked with interpreting
                   whether Nevada law provides employees who use medical cannabis with
                   workplace protections.    We observe that the Legislature has clearly
                   distinguished between recreational and medical cannabis use in the
                   employment context, and we conclude that NRS 678C.850(3) provides
                   employees with a private right of action where an employer does not provide
                   reasonable accommodations for the use of medical cannabis off-site and
                   outside of working hours. As employees have a private right of action under
                   NRS 678C.850, we conclude that employees lack a cause of action in
                   circumstances such as these for tortious discharge or negligent hiring,
                   training, or• supervision. And we extend our recent decision in Ceballos v.
                   NP Palace, LLC, 138 Nev., Adv. Op. 58, 514 P.3d 1074 (2022), to hold that




                        1The   Honorable Abbi Silver having retired, this matter was decided
                   by a six-justice court.
SUPREME COURT
       OF
    NEVADA

                                                        2
(0) 1947A aZaiNa
                employees who use medical cannabis may not bring a claim against their
                employer under NRS 613.333.
                               Accordingly, the district court properly declined to dismiss real
                party in interest's claim under NRS 678C.850(3) but erred by not dismissing
                the claims for tortious discharge; unlawful employment practices under
                NRS 613.333; and negligent hiring, training, or supervision. Therefore, we
                grant in part and deny in part this petition for a writ of mandamus.
                                    FACTS AND PROCEDURAL HISTORY
                               Real party in interest James Roushkolb accepted a journeyman
                position with petitioner Freeman Expositions, dispatched through a union.
                While Roushkolb was tearing down a convention exhibit with another
                employee, a large piece of plexiglass fell and shattered.        Following the
                incident, Freeman Expositions required Roushkolb to take a drug test, and
                Roushkolb tested positive for cannabis. A collective bargaining agreernent
                provision related to drug and alcohol use provided for zero tolerance, and
                Freeman Expositions terminated Roushkolb and sent the union a letter
                stating Roushkolb was no longer eligible for dispatch to Freeman
                Expositions worksites.       At the time, Roushkolb held a valid medical
                cannabis registry identification card issued by the State of Nevada.
                               Roushkolb filed suit, asserting five claims against Freeman
                Expositions: (1) unlawful employment practices under NRS 613.333;
                (2) tortious discharge; (3) deceptive trade practices; (4) negligent hiring,
                training, and supervision; and (5) violation of the medical needs of an
                employee pursuant to NRS 678C.850(3).2          Freeman Expositions moved to


                      2After Roushkolb initiated his suit, the Legislature recodified NRS
                Chapter 453A as NRS Chapter 678C. See generally 2019 Nev. Stat., ch. 595,
                § 245, at 3896; 2019 Nev. Stat., ch. 595, § 83-171, at 3790-3834. While the
SUPREME COURT
        OF
     NEVADA


(0) I947A
                                                        3
                         dismiss. The district court dismissed the claim for deceptive trade practices,
                         allowing the others to proceed. Freeman Expositions petitioned for a writ
                         of mandamus, seeking dismissal of the remaining claims.           This court
                         directed an answer from Roushkolb and allowed the Nevada Justice
                         Association to appear as amicus curiae in support of Roushkolb.
                                                        DISCUSSION
                                     A writ of mandamus may be issued by this court to compel the
                         performance of an act that the law requires or to control a district court's
                         arbitrary or capricious exercise of discretion. NRS 34.160; Int'l Game Tech.,
                         Inc. v. Second Judicial Dist. Court, 124 Nev. 193, 197, 179 P.3d 556, 558
                         (2008). This extraordinary relief may be available if a petitioner does not
                         have a plain, speedy, and adequate remedy in the ordinary course of law.
                         NRS 34.170. Whether to consider a writ petition is within this court's sole
                         discretion. Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818
                         P.2d 849, 851 (1991). Generally, this court will not consider a writ petition
                         challenging an interlocutory order denying a motion to dismiss because an
                         appeal from a final judgment is an adequate and speedy legal remedy. Int'l
                         Game Tech., 124 Nev. at 197, 179 P.3d at 558-59. "Nonetheless, we have
                         indicated that we will consider petitions denying motions to dismiss when
                         either (1) no factual dispute exists and the district court is obligated to
                         dismiss an action pursuant to clear authority under a statute or rule, or
                         (2) an important issue of law needs clarification and considerations of sound
                         judicial economy and administration militate in favor of granting the
                         petition." Id. at 197-98, 179 P.3d at 559; see also Buckwalter v. Eighth



                         parties discuss this claim under NRS Chapter 453A, the recodification did
                         not substantially change the operative statutes at issue here, and we refer
                         to the current codification.
SUPREME COURT
         OF
      NEVADA

                                                               4
(0,1 1947A    .1114P)D
                        Judicial Dist. Court, 126 Nev. 200, 201, 234 P.3d 920, 921 (2010) (explaining
                        that this court may entertain writ petitions challenging an order denying a
                        motion to dismiss when "the issue is not fact-bound and involves an
                        unsettled and potentially significant, recurring question of law").
                                    Freeman Expositions and Roushkolb both argue that this court
                        should clarify Nevada's laws regarding medical cannabis in the employment
                        context.   We agree.     We recently decided related employment issues
                        concerning adult recreational cannabis in Ceballos, but that case did not
                        present the question of whether employers must accommodate employees
                        using medical cannabis. Although we recognize that Freeman Expositions
                        has a legal remedy, judicial economy would be served by clarifying the
                        recurring issues of statewide importance presented in this petition.
                        The district court properly denied Freeman Expositions' motion to dismiss
                        the claim under NRS 678C.850(3) but erred by not dismissing the claims for
                        tortious discharge; violation of NRS 613.333; and negligent hiring,
                        supervision, and training
                                    "Statutory interpretation is a question of law that [this court]
                        review[s] de novo, even in the context of a writ petition." Int'l Game Tech.,
                        124 Nev. at 198, 179 P.3d at 559. Pursuant to NRCP 12(b)(5), a court may
                        dismiss a claim for "failure to state a claim upon which relief can be
                        granted." A claim should be dismissed "only if it appears beyond a doubt
                        that [the nonmoving party] could prove no set of facts, which, if true, would
                        entitle it to relief," treating its factual allegations as true and drawing all
                        inferences in its favor. Buzz Stew, LLC v. City of North Las Vegas, 124 Nev.
                        224, 228, 181 P.3d 670, 672 (2008).
                              Whether NRS 678C.850(3) provides a private right of action
                                    Freeman Expositions argues that the district court should have
                        dismissed Roushkolb's NRS 678C.850(3) claim alleging a violation of its
                        duty to provide reasonable accommodations for his medical needs because
SUPREME COURT
        OF
     NEVADA


(0) 1947A    (442A4.)
                                                              5
                NRS Chapter 678C does not provide a private right of action. Freeman
                Expositions also argues that Roushkolb did not request an accommodation
                for his use of medical cannabis.           Roushkolb did not address the
                accommodation issue before this court but argued below that he had sought
                the accommodation of not being terminated for using medical cannabis
                outside of the workplace during nonworking hours. He also argued below
                that NRS 678C.850 would be nullified if no private right of action were
                allowed because no administrative agency is empowered to enforce this
                protection.
                              Under NRS 678C.850, an employer need not allow the medical
                use of cannabis in the workplace or "modify the job or working conditions of
                a person who engages in the medical use of cannabis that are based upon
                the reasonable business purposes of the employer." NRS 678C.850(2)-(3).
                Nevertheless, an
                              employer must attempt to make reasonable
                              accommodations for the medical needs of an
                              employee who engages in the medical use of
                              cannabis if the employee holds a valid registry
                              identification card, provided that such reasonable
                              accommodation would not:
                                    (a) Pose a threat of harm or danger to persons
                              or property or impose an undue hardship on the
                              employer; or
                                    (b) Prohibit the employee from fulfilling any
                              and all of his or her job responsibilities.
                NRS 678C.850(3). The only employers exempted from this mandate are law
                enforcement agencies. NRS 678C.850(4). The statute does not expressly
                state that an employee has a private right of action should an employer not
                attempt to accommodate medical cannabis users. See NRS 678C.850.
                              Where a statute does not expressly provide a private right of
                action, it may nevertheless support an implied right of action if the
SUPREME COURT
        OF
     NEVADA


(0) I947A
                                                       6
                Legislature intended that a private right of action may be implied. Neville
                v. Eighth Judicial Dist. Court, 133 Nev. 777, 781, 406 P.3d 499, 502 (2017).
                To determine the Legislature's intent, we consider "(1) whether the
                plaintiffs are of the class for whose special benefit the statute was enacted;
                (2) whether the legislative history indicates any intention to create or deny
                a private remedy; and (3) whether implying such a remedy is consistent
                with the underlying purposes of the legislative scheme." Baldonado v.
                Wynn Las Vegas, LLC, 124 Nev. 951, 958-59, 194 P.3d 96, 101 (2008)
                (cleaned up) (addressing factors set forth by the Supreme Court in Cort v.
                Ash, 422 U.S. 66, 78 (1975)). These factors are not necessarily dispositive,
                as the critical factor is whether the Legislature intended to sanction a
                private right of action. See Transamerica Mortg. Advisors, Inc. v. Lewis,
                444 U.S. 11, 15-16, 20 (1979) (concluding that whether a private remedy
                exists ultimately rests with legislative intent).
                            Looking to the Legislature's intent, we conclude that NRS
                678C.850 provides an implied private right of action. First, Roushkolb is
                indeed part of the class for whose benefit the statute was enacted because
                Roushkolb held a valid medical cannabis registry card and was an employee
                of Freeman Expositions who sought to use medical cannabis. See generally
                NRS Chapter 678C (concerning decriminalizing medical cannabis, the
                process for lawful use, and the regulation of medical cannabis production
                and sales, among other miscellaneous provisions). Second, reviewing the
                legislative history, the Legislature added subsection NRS 678C.850(3) in
                2013 and did not express an intention to create or deny a private remedy
                under the statute.     2013 Nev. Stat., ch. 547, § 24.3, at 3726.        The
                Legislature, however, explained that it modeled the statute on Arizona's
                medical cannabis statutes, Hearing on S.B. 374 Before the Assemb. Comm.

SUPREME COURT
        OF
     NEVADA


(0) I947A
                                                      7
                on Judiciary, 77th Leg. (Nev., June 1, 2013), and a federal district court in
                Arizona concluded that the analogous Arizona law provided an implied
                cause of action because one was needed to implement the statutory
                directive, Whitmire v. Wal-Mart Stores Inc., 359 F. Supp. 3d 761, 775-76 (D.
                Ariz. 2019).   See 73 Am. Jur. 2d Statutes § 79 (Aug. 2022 update)
                (recognizing that a court may give decisions of another state's courts great
                weight in construing statutes modeled after those of that other state). And
                third, we conclude that implying a private cause of action to enforce NRS
                678C.850 is consistent with the underlying purposes of NRS Chapter 678C.
                The Legislature enacted NRS Chapter 678C to enforce the Nevada
                Constitution, see Nev. Const. art. 4, § 38(1), and to allow Nevadans who
                suffer from certain medical conditions to be able to obtain medical cannabis
                safely and conveniently, see NRS 678A.005(2). NRS Chapter 678C provides
                that the Division of Public and Behavioral Health of the Department of
                Health and Human Services is tasked with enforcing many provisions, but
                the chapter is silent as to enforcement regarding employment issues arising
                out of NRS 678C.850.     Further, we find no other statute that provides
                medical cannabis users with a cause of action against an employer who
                violates the directive of NRS 678C.850(3). In light of these considerations,
                we conclude that the Legislature intended to provide a private right of
                action to implement its mandate in NRS 678C.850(3).
                            Other jurisdictions have determined that similar statutes
                directing employers to accommodate employees using medical cannabis
                provide a private cause of action, even where the legislators did not include
                such a remedy in the statutory scheme.       Cf. City of Las Vegas v. Cliff
                Shadows Profl Plaza, LLC, 129 Nev. 1, 9 n.4, 293 P.3d 860, 865 n.4 (2013)
                (looking to the decisions of other jurisdictions when confronting matters of

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                     8
                first impression). As previously indicated, a federal district court in Arizona
                concluded that there was an implied private right of action in Arizona's
                medical cannabis antidiscrimination statute. Whitmire, 359 F. Supp. 3d at
                781. That court specifically observed that the employee fell within the class
                sought to be protected by the statute, there was no indication of legislative
                intent to deny a remedy, and implying a private cause of action would give
                force to the public policy sought to be advanced by the statutory scheme. Id.
                In Palrniter v. Commonwealth Health Systems, Inc., 260 A.3d 967 (Pa.
                Super. Ct. 2021), an intermediate Pennsylvania appellate court held that
                that state's legislature intended to provide an implied private cause of
                action for the employment-discrimination prohibition in the state's medical
                cannabis statutes. Id. at 975-76. Though the statutes did not state an
                explicit remedy, the court looked to "the mischief to be remedied, the object
                to be obtained, and the consequences of a particular interpretation" and
                concluded that a private right of action was implied to implement "a public
                policy designed to protect certified users of medical marijuana from
                employment discrimination and termination." Id. at 976-77. And a federal
                district court in Connecticut performed a comparable analysis and likewise
                concluded that that state's medical cannabis statute provided an implied
                private right of action. Noffsinger v. SSC Niantic Operating Co., 273 F.
                Supp. 3d 326, 338-40 (D. Conn. 2017). In line with these other jurisdictions,
                we find an implied right of action under NRS 678C.850, where an employer
                does not follow the Legislature's directive that an employer must attempt
                to accommodate an employee who uses medical cannabis, unless certain




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      9
                       exceptions apply.3   Accordingly, Freeman Expositions has not shown that
                       writ relief is warranted to remedy the district court declining to dismiss this
                       claim.
                             Tortious discharge claim
                                   Freeman Expositions next argues the district court should have
                       dismissed Roushkolb's claim for tortious discharge because an at-will
                       employee can generally be terminated for any reason, unless the dismissal
                       offends strong and compelling public policy, which Freeman Expositions
                       asserts does not exist here.4 Roushkolb counters that his tortious discharge
                       claim was properly allowed to proceed because allowing an employer to
                       terminate employees using medical cannabis outside of the workplace
                       offends public policy. He asserts that employees will be forced to choose
                       between employment or medical care if employees are denied the
                       protections of Nevada's medical cannabis laws.
                                   An employer commits tortious discharge if they terminate an
                       employee for reasons that violate public policy. D'Angelo v. Gardner, 107
                       Nev. 704, 712, 819 P.2d 206, 212 (1991). "[T]ortious discharge actions are


                             3We   are not presented here with resolving what an employer must do
                       to satisfy its obligation to "attempt to make reasonable accommodations for
                       the medical needs of an employee who" uses medical cannabis.

                             4Freeman    Expositions' arguments based on the at-will doctrine are
                       misplaced. While employees in Nevada are rebuttably presumed to be at-
                       will and subject to termination "at any time and for any reason or no
                       reason," Martin v. Sears, Roebuck & Co., 111 Nev. 923, 926-27, 899 P.2d
                       551, 553-54 (1995), we have recognized that "the type of employment—
                       either at-will or by contract—is immaterial to a tortious discharge action,"
                       Allum v. Valley Bank of Nev., 114 Nev. 1313, 1317, 970 P.2d 1062, 1064
                       (1998). Further, Roushkolb's employment was governed by a collective
                       bargaining agreement that provided the employer the right to issue a
                       disciplinary letter of no dispatch for cause.
SUPREME COURT
         OF
      NEVADA


(0) I 947A    4,4EPP
                                                             10
                severely limited to those rare and exceptional cases where the employer's
                conduct violates strong and compelling public policy." Sands Regent v.
                Valgardson, 105 Nev. 436, 440, 777 P.2d 898, 900 (1989).           Where the
                Legislature has provided an employee with a statutory remedy, that remedy
                will be instructive as to whether the public policy at issue rises to the level
                of supporting a claim for tortious discharge. Id. This court has recognized
                three instances where an employer violated "strong and compelling public
                policy": (1) when an employee was terminated for refusing to engage in
                unlawful conduct, Allurn, 114 Nev. 1313, 970 P.2d 1062; (2) when an
                employee was terminated for refusing to work in unreasonably dangerous
                conditions, D'Angelo, 107 Nev. 704, 819 P.2d 206; and (3) when an employee
                was terminated for filing a workers' compensation claim, Hansen v.
                Harrah's, 100 Nev. 60, 675 P.2d 394 (1984).5       Conversely, this court has
                rejected other claims even though the employers allegedly violated public
                policy created by the Nevada Legislature. See, e.g., Chavez v. Sievers, 118
                Nev. 288, 293-94, 43 P.3d 1022, 1025-26 (2002) (declining to recognize a
                public policy exception to the at-will doctrine for a racial discrimination
                claim against a small employer not subject to Nevada anti-discrimination
                laws); Sands Regent, 105 Nev. at 439-40, 777 P.2d at 899-900 (declining to
                allow an employee to recover under a tortious discharge theory for age
                discrimination).
                            Here, the use of medical cannabis distinguishes these facts from
                our recent analysis regarding an employee fired for using recreational



                      51n dicta, we have also endorsed tortious discharge claims when
                employees were terminated for reporting an employer's illegal activities to
                the authorities and for performing jury duty. Ceballos, 138 Nev., Adv. Op.
                58, 514 P.3d at 1078 (collecting cases).
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                     11
                        cannabis. In Ceballos, we explained that the appellant did not have a claim
                        for tortious discharge because in NRS 678D.510(1)(a), the Legislature
                        expressly permitted employers to maintain and enact policies prohibiting or
                        restricting their employees from using recreational cannabis. 138 Nev.,
                        Adv. Op. 58, 514 P.3d at 1079 (discussing NRS 678D.510(1)(a)). In contrast
                        here, the Legislature has provided that employers, except law enforcement
                        agencies, "mu.st attempt to make reasonable accommodations" for
                        employees who use medical cannabis outside of the workplace. See NRS
                        678C.850(3).    Thus, while Nevada public policy supports safe and
                        reasonable access to both medical and recreational cannabis, see NRS
                        678A.005(2)(a), (b), the Legislature provided specific protections for
                        employees using medical cannabis that it did not for those using
                        recreational cannabis. Public policy thus supports broader protections for
                        medical cannabis.
                                    Nevertheless, the Legislature set forth the means by which
                        employers and employees should negotiate an employee's medical cannabis
                        use by providing that employers must attempt to accommodate the
                        employee. NRS 678C.850(3). The remedy it provided shows that medical
                        cannabis users are protected in employment, but only to the extent that
                        employers must attempt to accommodate their medical needs.             This
                        prohibition against employment discrimination is qualified and does not
                        mandate a particular response by employers. Therefore, the public policy
                        protected here is not so strong anci compelling as to support a claim for
                        tortious discharge, particularly where an employee may seek recourse
                        through a private cause of action under NRS 678C.850(3). See Noffsinger,
                        273 F. Supp. 3d at 340-41 (concluding that Connecticut medical cannabis
                        statutes implied a private right of action for employment discrimination and

SUPREME COURT
        Or
     NEVADA


(0) I947A    44 1
                ,DIr>
                                                            12
                rejecting a public policy tort claim as precluded by the private right of
                action). Accordingly, we conclude that Freeman Expositions has shown that
                writ relief is warranted as to Roushkolb's tortious discharge claim.
                      Unlawful employment practices under NRS 613.333
                            Freeman Expositions next argues the district court should have
                dismissed Roushkolb's NRS 613.333 claim alleging unlawful employment
                practices because the statute does not protect an employee's use of medical
                cannabis.   Roushkolb and amicus counter that NRS 613.333 protects
                medical cannabis users in employment contexts because medical cannabis
                is a lawful product in Nevada.
                            NRS 613.333 provides employment protections for the lawful
                use of products outside of the workplace. Pursuant to NRS 613.333(1),
                            [ilt is an unlawful employment practice
                            for    an     employer      to.. . [d]ischarge . . . any
                            employee . . . because the employee engages in the
                            lawful use in this state of any product outside the
                            premises of the employer during the employee's
                            nonworking hours, if that use does not adversely
                            affect the employee's ability to perform his or her
                            job or the safety of other employees.
                An employee who is discharged in violation of this protection may bring a
                civil action against the employer. NRS 613.333(2).
                            In Ceballos, we interpreted NRS 613.333 and clarified that
                recreational cannabis use is not covered by this statute because cannabis
                possession remains illegal under the federal Controlled Substances Act.
                Ceballos, 138 Nev., Adv. Op. 58, 514 P.3d at 1077-78; cf. 21 U.S.C. § 844(a);
                21 C.F.R. § 1308.11(d)(23). "Lawful use in this state" means lawful under




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      13
                all law applicable in Nevada, including state and federal laws.6   Ceballos,
                138 Nev., Adv. Op. 58, 514 P.3d at 1078.       Because medical cannabis
                possession remains illegal under federal law, we extend our interpretation
                of NRS 613.333 to also apply to medical cannabis use.       Therefore, we
                conclude that NRS 613.333 does not provide a basis for a claim that alleges
                employment discrimination for the use of medical cannabis as a product
                lawfully used outside of the workplace. Accordingly, Roushkolb could not
                state a claim on this basis, and Freeman Expositions has shown that writ
                relief is warranted as to Roushkolb's NRS 613.333 claim.
                      Negligent hiring, training, and supervision claim
                            Lastly, Freeman Expositions argues the district court erred by
                failing to dismiss Roushkolb's negligent hiring, training, and supervision
                claim because there is no duty for employers to train employees on medical
                cannabis laws and standards.7         Roushkolb counters that Freeman
                Expositions was negligent because it did not properly train its employees
                on medical cannabis and workplace rights.8


                      6We  observe that Roushkolb's position would require NRS 613.333(1)
                to protect lawful use under Nevada law. See Ceballos, 138 Nev., Adv. Op.
                58, 514 P.3d at 1078.

                      7 Freeman  Expositions also argues that NRS 613.330-.435 preempts
                negligence claims alleging unlawful employment practices. We need not
                reach whether medical cannabis use constitutes a "disability" within the
                meaning of NRS 613.330 because Roushkolb alleged negligence, not
                discrimination, in this claim.

                     8Roushkolb    also argues that this negligence claim was based on
                workplace safety issues related to the initial incident. We agree with
                Freeman Expositions that such a workplace safety issue is preempted by
                the Nevada Industrial Insurance Act. See Wood v. Safeway, Inc., 121 Nev.
                724, 732, 121 P.3d 1026, 1031 (2005) (explaining that the Nevada Industrial
                Insurance Act "provides the exclusive remedy for employees injured on the
SUPREME COURT
        OF
     NEVADA

                                                    14
(0) 1947A
                                   "The tort of negligent hiring imposes a general duty on the
                       employer to conduct a reasonable background check on a potential employee
                       to ensure that the employee is fit for the position." Hall v. SSF, Inc., 112
                       Nev. 1384, 1392, 930 P.2d 94, 98 (1996) (internal quotation marks omitted).
                       Beyond hiring, an employer also "has a duty to use reasonable care in the
                       training, supervision, and retention of [its] employees to make sure the
                       employees are fit for their positions." Id. at 1393, 930 P.2d at 99. To
                       establish a claim for negligent hiring, training, retention, or supervision of
                       employees, a plaintiff must show (1) a duty of care defendant owed the
                       plaintiff; (2) breach of "that duty by hiring, training, retaining, and/or
                       supervising an employee even though defendant knew, or should have
                       known, of the employee's dangerous propensities; (3) the breach was the
                       cause of plaintiffs injuries; and (4) damages." Peterson v. Miranda, 57 F.
                       Supp. 3d 1271, 1280 (D. Nev. 2014).
                                   Roushkolb alleged Freeman Expositions breached its duties "to
                       not hire individuals with a propensity of committing unlawful acts against"
                       him and to train and supervise its employees regarding medical cannabis
                       laws and termination procedures.9 Roushkolb did not allege that Freeman
                       Expositions failed to properly screen employees it hired, that it failed to
                       ensure that employees were suitable for their positions, or that it knew or



                       job, and an employer is immune from suit by an employee for injuries
                       arising out of and in the course of the employment" (internal quotation
                       marks omitted)).

                             9To the extent that Roushkolb argues that Freeman Expositions owed
                       him a duty to train other employees regarding medical cannabis law, he has
                       not supported that contention with cogent argument or relevant authority,
                       and we decline to address it. See Edwards v. Emperor's Garden Rest., 122
                       Nev. 317, 330 n.38, 130 P.3d 1280, 1288 n.38 (2006).
SUPREME COURT
        OF
     NEVADA


(0) 1947A    4,064,4
                                                             15
                     should have known about an employee's dangerous propensities. A claim
                     for negligent hiring, training, or supervision contemplates liability for an
                     employer based on injuries caused by a negligently managed employee. See
                     Restatement of Employment Law § 4.04 (Am. Law Inst. 2015) ("Except to
                     the extent precluded by a workers'-compensation statute or other law, an
                     employer• is subject to liability for the harm caused an employee by
                     negligence in selecting, retaining, or supervising employees or agents whose
                     tortious acts resulted in the harm."). Insofar as Roushkolb alleges wrongful
                     conduct, the wrong perpetrated, if any, lies in his being terminated for using
                     medical cannabis. That is, it relates to the conduct of the employer, not
                     another employee, and so does not support a claim for negligent hiring,
                     training, or supervision. Accordingly, Roushkolb has failed to state a claim
                     for negligent hiring, training, or supervision upon which relief may be
                     granted. Therefore, Freeman Expositions has shown that writ relief is
                     appropriate in this regard.
                                                   CONCLUSION
                                 The Legislature has enacted a statutory scheme permitting and
                     regulating the use of medical cannabis. As part of these statutes, it has
                     provided that employers generally "must attempt to make reasonable
                     accommodations for the medical needs of' employees who use medical
                     cannabis outside of the workplace. NRS 678C .850(3). Having considered
                     the public policy that the Legislature sought to advance in the medical
                     cannabis statutes, we conclude that NRS 678C .850(3) provides an employee
                     with a private right of action where an employer does not attempt to provide
                     reasonable accommodations for the use of medical cannabis off-site and
                     outside of working hours. In light of the private right of action under NRS
                     678C.850 that an employee may exercise, we conclude that an employee
                     may not assert a claim for tortious discharge for violating public policy
SUPREME COURT
        OF
     NEVADA


(0) I947A    4404D
                                                          16
                concerning the use of medical cannabis. And we also conclude that an
                employee who uses medical cannabis may not bring a claim against an
                employer under NRS 613.333 and that the real party in interest here has
                failed to /state a claim for negligent hiring, training, or supervision. We
                therefore conclude that the district court properly declined to dismiss real
                party in interest's claim under NRS 678C.850(3) but erred by not dismissing
                the claims for tortious discharge; unlawful employment practices under
                NRS 613.333; and negligent hiring, training, or supervision. Therefore, we
                grant mandamus relief in part and deny it in part, and we direct the clerk
                of this court to issue a writ of mandamus directing the district court to grant
                Freeman Expositions' motion to dismiss with respect to the claims for
                tortious discharge; unlawful employment practices under NRS 613.333; and
                negligent hiring, training, or supervision.


                                                            Stiglich

                We concur:

                                            0,20 cL__5(S' , C.J.
                                         Parraguirre

                    /                      , J.                                          J.
                Hardesty                                    Cadish

                                                                                         J
                Pickering                                   Herndon




SUPREME COURT
        OF
     NEVADA                                            17
(0) 1947A